Exhibit 10.1

ANNEX A

STATEMENT OF DESIGNATION

OF THE CLASS A PREFERRED SHARES

OF BENEFICIAL INTEREST OF

PMC COMMERCIAL TRUST

(the “Statement”)

The Trust Managers (the “Trust Managers”) of PMC Commercial Trust (the “Trust”),
pursuant to the Declaration of Trust of the Trust (as amended, the
“Declaration”) and Title 5 of the Texas Business Organizations Code (the “Texas
REIT Act”) hereby (i) authorize the issuance of a class of Preferred Shares (the
Class A Preferred Shares, as defined below) and (ii) [re]classify 65,028,571 of
the authorized but unissued shares of the Trust into Class A Preferred Shares
(as defined below).

Defined Terms.

“Business Day” shall mean any day, other than a Saturday or Sunday, that is
neither a legal holiday nor a day on which banking institutions in Texas are
authorized or required by law, regulation or executive order to close.

“Class A Preferred Amount” shall have the meaning set forth in paragraph 3
below.

“Class A Preferred Shares” shall have the meaning set forth in paragraph 1
below.

“Common Shares” shall have the meaning set forth in the Declaration.

“Conversion Date” shall have the meaning set forth in paragraph 5(a) below.

“Conversion Deadline” shall mean [                ] [NTD: six months from the
closing]; provided, however, that in the event that the Conversion Date does not
occur on or prior to [                ] [NTD: six months from the closing] due
to the occurrence of one or more of the events specified below (each, a “Force
Majeure Event”), then the Conversion Deadline shall be extended by one day for
each day by which such Force Majeure Event(s) has delayed the occurrence of the
Conversion Date (provided that each of Trust and the holders of Common Shares
and Class A Preferred Shares issued in connection with the Merger Agreement uses
its reasonable commercial efforts to cure the applicable Force Majeure Event and
effect the Conversion Date as promptly as practicable). For purposes of this
Statement, “Force Majeure Events” shall mean: (a) any action taken by any court,
governmental body (including the Securities and Exchange Commission), or any
other person or entity unaffiliated with the holders of Common Shares and
Class A Preferred Shares issued in connection with the Merger Agreement that
prevents or delays the Conversion Date; or (b) fire, flood, earthquakes,
interruption of utilities, strikes, labor disturbances, terrorism, riots,
explosions, civil disorders, armed conflict, economic catastrophe, governmental
(including Securities and Exchange Commission) shutdown, breakdowns or
malfunctions, interruptions or malfunctions of computer facilities, loss of data
due to power failures or mechanical difficulties with information storage or
retrieval systems, or other forces or events beyond the control of Trust and/or
the holders of Common Shares and Class A Preferred Shares issued in connection
with the Merger Agreement.

“Dividend Date” shall mean the record date, as defined in Section 6.101 of the
Texas Business Organizations Code, pertaining to the most recent dividend
declaration of the Trust on its Common Shares.

“Junior Shares” shall have the meaning set forth in paragraph 2.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of [], by and among CIM Urban REIT, LLC, CIM Merger Sub, LLC, Trust, and
Southfork Merger Sub, LLC, as the same may be amended or otherwise modified.

 

A-1



--------------------------------------------------------------------------------

“Preferred Shares” shall mean shares of beneficial interest of the Trust
designated as or otherwise on a parity with the Class A Preferred Shares as to
distributions and rights upon voluntary or involuntary liquidation, winding up
or dissolution of the Trust as may be issued and outstanding from time to time

“Trading Day” shall mean any day on which the securities in question are traded
on the NYSE Market, or if such securities are not listed or admitted for trading
on the NYSE Market, on the principal national securities exchange on which such
securities are listed or admitted.

“Transfer Agent” shall mean [                ], or such other agent or agents of
the Trust as may be designated by the Trust Managers or their designee as the
transfer agent for the Class A Preferred Shares.

All other capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Declaration.

Class A Preferred Shares

1. Number and Designation. A class of Preferred Shares, consisting of 65,028,571
Preferred Shares designated as Class A Convertible Cumulative Preferred Shares,
$.01 par value per share (liquidation preference $17.50 per share) (the “Class A
Preferred Shares”), is hereby established.

2. Ranking. In respect of rights to receive distributions and to participate in
distributions or payments in the event of any voluntary or involuntary
liquidation, dissolution or winding up of the Trust, the Class A Preferred
Shares shall rank pari passu with any other Preferred Shares of the Trust, and
will rank senior to the Common Shares and any other class or series of shares of
beneficial interest of the Trust ranking, as to distributions and upon
liquidation, junior (collectively, the “Junior Shares”) to the Preferred Shares.

3. Distributions. The holders of the then outstanding Class A Preferred Shares
shall be entitled to receive, when and as authorized by the Trust Managers and
declared by the Trust out of any funds legally available therefor, cumulative
distributions at the rate of 2% of $35.00 per Class A Preferred Share (as
equitably adjusted to reflect any stock split, subdivision, combination or
similar event) per share per year (the “Class A Preferred Amount”).
Distributions paid on the Class A Preferred Shares in an amount less than the
total amount of such distributions at the time accrued and payable on such
shares shall be allocated pro rata on a per share basis among all such shares at
the time outstanding. Unless the full Class A Preferred Amount shall have been
or contemporaneously is declared and paid or declared and a sum sufficient for
the payment thereof is set apart for payment, no dividends or distributions
shall be declared or paid or set aside for payment nor shall any other dividend
or distribution be declared or made upon the Common Shares or any Junior Shares
(except for any dividends or distributions declared prior to the date hereof).

Except as provided in this Statement, the Class A Preferred Shares shall not be
entitled to participate in the earnings or assets of the Trust.

4. Liquidation Rights.

(a) Upon the voluntary or involuntary dissolution, liquidation or winding up of
the Trust, the holders of the Class A Preferred Shares then outstanding shall be
entitled to receive and to be paid out of the assets of the Trust available for
distribution to its shareholders, before any payment or distribution shall be
made on any Junior Shares, the amount of $17.50 (as equitably adjusted to
reflect any stock split, subdivision, combination or similar event) per share,
plus accrued and unpaid distributions thereon.

(b) After the payment to the holders of the Class A Preferred Shares of the full
preferential amounts provided for in paragraph 4(a), the holders of the Class A
Preferred Shares will share, ratably with the Common Shares, in any
distribution(s) of the remaining assets of the Trust; provided, that, for such
purposes, each Class A Preferred Share shall be considered three and one-half
(3.5) Common Shares, and each Class A Preferred Share shall receive a
distribution pursuant to this paragraph 4(b)

 

A-2



--------------------------------------------------------------------------------

that is three and one half (3.5) times the distribution paid to each Common
Share (such 3.5 amount shall be equitably adjusted to reflect any stock split,
subdivision, combination or similar event).

(c) If, upon any voluntary or involuntary dissolution, liquidation or winding up
of the Trust, the amounts payable with respect to the preference value of the
Class A Preferred Shares and any other shares of beneficial interest of the
Trust ranking as to any such distribution on parity with the Class A Preferred
Shares are not paid in full, the holders of the Class A Preferred Shares and of
such other shares will share ratably in any such distribution of assets of the
Trust in proportion to the full respective preference amounts to which they are
entitled.

(d) Neither the sale of all or substantially all of the property or business of
the Trust, nor the merger or consolidation of the Trust into or with any other
entity or the merger or consolidation of any other entity into or with the
Trust, shall be deemed to be a dissolution, liquidation or winding up, voluntary
or involuntary, for purposes of this paragraph 4.

5. Conversion. On the Conversion Date, the Class A Preferred Shares shall
automatically convert into Common Shares as follows:

(a) For the purposes hereof, the “Conversion Date” shall mean the first Business
Day on which, pursuant to the Declaration, there are sufficient authorized but
unissued shares to convert all of the Class A Preferred Shares into Common
Shares, pursuant to the terms hereof.

(b) On the Conversion Date, each Class A Preferred Share shall automatically
convert into 7 fully paid and non-assessable Common Shares (as equitably
adjusted to reflect any stock split, subdivision, combination or similar event).
Each holder of each Class A Preferred Share shall surrender the certificate
representing such share, duly endorsed or assigned to the Trust or in blank, at
the office of the Transfer Agent. Unless the shares issuable on conversion are
to be issued in the same name as the name in which such Class A Preferred Share
is registered, each share surrendered for conversion shall be accompanied by
instruments of transfer, in form satisfactory to the Trust, duly executed by the
holder or such holder’s duly authorized attorney and an amount sufficient to pay
any transfer or similar tax (or evidence reasonably satisfactory to the Trust
demonstrating that such taxes have been paid). As promptly as practicable after
the surrender of certificates representing Class A Preferred Shares as
aforesaid, the Trust shall issue and shall deliver at such office to such
holder, or on his or her written order, a certificate or certificates for the
number of full Common Shares issuable upon the conversion of such shares in
accordance with the provisions of this paragraph 5. Upon conversion, holders of
Class A Preferred Shares shall be entitled to receive a final distribution, per
Class A Preferred Share, equal to the Class A Preferred Amount which had accrued
up to the most recent Dividend Date and which remains unpaid as of the
Conversion Date; provided, however, that if the Conversion Date occurs on or
before the Conversion Deadline, the Class A Preferred Amount for the purposes of
this paragraph 5(b) shall be calculated at the rate of 3.5% of $35.00 per
Class A Preferred Share (as equitably adjusted to reflect any stock split,
subdivision, combination or similar event) per share per year. For the avoidance
of doubt, (i) the payment(s) described in this paragraph 5(b) shall be
considered paid prior to the conversion of the Class A Preferred Shares into
Common Shares, and (ii) if the Conversion Date occurs on the same date as a
Dividend Date, then (A) the Class A Preferred Amount shall accrue through the
Dividend Date and the final distribution shall be paid in accordance therewith,
and (B) the Common Shares resulting from the conversion of Class A Common Shares
shall not be deemed held or owned on the Dividend Date.

(c) The Trust covenants that any Common Shares issued upon conversion of the
Class A Preferred Shares shall be validly issued, fully paid and non-assessable.
The Trust shall list the Common Shares required to be delivered upon conversion
of the Class A Preferred Shares, prior to such delivery, upon each national
securities exchange, if any, upon which the outstanding Common Shares are listed
at the time of such delivery.

(d) The Trust will pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of Common Shares or
other securities or property on conversion of the

 

A-3



--------------------------------------------------------------------------------

Class A Preferred Shares pursuant hereto; provided, however, that the Trust
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issue or delivery of Common Shares or other securities
or property in a name other than that of title holder of the Class A Preferred
Shares to be converted, and no such issue or delivery shall be made unless and
until the person requesting such issue or delivery has paid to the Trust the
amount of any such tax or established, to the reasonable satisfaction of the
Trust, that such tax has been paid.

(e) Prior to the delivery of any securities that the Trust shall be obligated to
deliver upon conversion of the Class A Preferred Shares, the Trust shall
endeavor to comply with all federal and state laws and regulations thereunder
requiring the registration of such securities with, or any approval of or
consent to the delivery thereof by any governmental authority.

6. Voting.

(a) Except as otherwise provided herein, the holders of the Class A Preferred
Shares shall be entitled to vote at any meeting of the shareholders for election
of Trust Managers, for any other purposes and otherwise to participate in any
action taken by the Trust or the shareholders thereof, and to receive notice
(except for such notice as required by law) of any meeting of shareholders.

(b) In any matter in which the Class A Preferred Shares are entitled to vote,
including any action by written consent, each Class A Preferred Share shall be
entitled to 7 votes, each of which 7 votes may be directed separately by the
holder thereof (or by any proxy or proxies of such holder). With respect to each
Class A Preferred Share, the holder thereof may designate up to 7 proxies, with
each such proxy having the right to vote a whole number of votes (totaling 7
votes per Class A Preferred Share). The number of proxies and votes set forth in
this paragraph shall be equitably adjusted to reflect any stock split,
subdivision, combination or similar event.

(c) So long as any Class A Preferred Shares remain outstanding, the Trust will
not (whether by merger, consolidation or otherwise), without the affirmative
vote or consent of the holders of at least two-thirds of the Class A Preferred
Shares outstanding at the time, given in person or by proxy, either in writing
or at a meeting (such class voting separately as a class), (i) authorize or
create, or increase the authorized or issued amount of, any class or series of
shares of beneficial interest ranking on a parity with or senior to the Class A
Preferred Shares with respect to the payment of distributions or the
distribution of assets upon liquidation, dissolution or winding up or reclassify
any authorized shares of beneficial interest of the Trust into such shares, or
create, authorize or issue any obligation or security convertible into or
evidencing the right to purchase any such shares; (ii) except for the amendment
to the Declaration to increase the number of authorized Common Shares as
contemplated in Section 8.18(a) of the Merger Agreement, amend, alter or repeal
the provisions of the Declaration or the terms of the Class A Preferred Shares
so as to affect any right, preference, privilege or voting power of the Class A
Preferred Shares or the holders thereof; (iii) issue, combine or subdivide any
shares of beneficial interest in the Trust (except upon exercise of stock
options outstanding on the date hereof for the purchase of Common Shares) or
(iv) issue any rights, options, warrants or other convertible securities
evidencing the right to purchase shares of beneficial interest of the Trust.

(d) The foregoing voting provisions will not apply if, at or prior to the time
when the act with respect to which such vote would otherwise be required shall
be effected, there are no outstanding Class A Preferred Shares.

7. Redemption. The Class A Preferred Shares are not redeemable by any Person.

8. Restrictions on Transfer. The Class A Preferred Shares shall be subject to
the restrictions on transfer and ownership of shares set forth in Article
Twenty-One of the Declaration.

9. Amendment. The foregoing preferences, conversions, rights, voting powers,
restrictions, limitations as to dividends, qualifications, terms and conditions
of redemption, and all other terms regarding the Class A Preferred Shares may be
amended with the affirmative vote of (i) the holders of at least two-thirds

 

A-4



--------------------------------------------------------------------------------

of the Class A Preferred Shares outstanding at the time and (ii) a majority of
the independent trust managers of the Trust; provided, that if any such
amendment would have an adverse financial effect (as described below) greater
than $250,000 in the aggregate or a non-financial material adverse effect on the
holders of the Common Shares, then such amendment must also receive the approval
of the holders of at least a majority of the Common Shares voting on such
amendment (not including any votes cast by CIM Urban REIT, LLC and its
affiliates or the holders of the Class A Preferred Shares). In determining
whether there would be an adverse financial effect in the aggregate or a
non-financial material adverse effect to the holders of the Common Shares under
this Section 9, the terms and provisions of the proposed amendment shall be
compared to the terms and provisions of this Statement and the Merger Agreement
assuming for purposes of such comparison that any and all of the terms and
provisions of this Statement, as adopted by the Trust Managers, and the Merger
Agreement, as executed by the parties thereto, are given full force and effect.

The Class A Preferred Shares have been [re]classified by the Trust Managers as
authorized by the Declaration.

IN WITNESS WHEREOF, the Trust has caused this Statement to be duly executed on
its behalf on the     day of             , 2013.

 

PMC Commercial Trust By:       Jan F. Salit, Chief Executive Officer

STATE OF TEXAS

COUNTY OF DALLAS

BEFORE ME, the undersigned Notary Public, duly commissioned and qualified within
and for the State and County aforesaid, personally came and appeared Jan F.
Salit, in his capacity as Chief Executive Officer of PMC Commercial Trust, and
acknowledged to me that he executed the above and foregoing instrument on behalf
of the said PMC Commercial Trust.

This instrument was acknowledged before me on the     day of                 ,
2013.

 

 

Notary Public in and for the State of Texas

My commission expires:

 

 

 

A-5